[Correspondence to the SEC] BLUEGATE CORPORATION Memorandum of Responses to SEC Comment letter dated May 12, 2008 GENERAL RESPONSE: Included in our POS AM filing which was effective August 30, 2007 were shares of common stock underlying options and warrants. Because of option expirations since that filing, included in our POS AM filing Number 2 are 27,364,492 shares of common stock underlying options and warrants.SEC comment 1 – Cover page 1. Please revise your cover page to disclose the most recent trading price on the OTC-BB of your common stock. Bluegate response to comment 1 - The cover page has been revised to reflect the June 24, 2008 trading price of $0.05 on the OTC-BB of our common stock. SEC comment 2 – Risk Factors, page 5 2. We note your risk factor entitled “Lack of Authorized Stock to Cover all Outstanding Options, Warrants and Convertible Securities” and your indication that you do not have sufficient shares authorized for issuance in the event holders of convertible securities elect to convert all of their securities into common stock. Please revise this disclosure to indicate whether you intend to seek shareholder approval for an increase in your authorized shares and, if so, when. Bluegate response to comment 2 – The disclosure has been revised to include the following: We intend to seek consent of the required majority of shareholders in the near future to increase Bluegate’s authorized shares. SEC comment 3 – Selling Security Holders, page 8 3. For each selling shareholder, please describe the transaction in which they acquired the shares that they are offering for resale. Bluegate response to comment 3 – The schedule of selling security holders has been revised to disclose the amount of shares acquired by (i) shares and warrants issued for investment in private placement offerings, (ii) options issued as compensation, (iii) shares and warrants issued primarily as a result of the company borrowing funds, payment for services rendered and settlement of debts, and (iv) shares issued for the acquisition of Trilliant Corporation assets. SEC comment 4 – Selling Security Holders, page 8 4. We note that the Selling Security Holders table reflects that none of the selling shareholders will own any shares after the offering. This reference is unclear to us considering several of your selling shareholders, particularly those that are officers of the company, appear to own or have the right to own shares in excess of the amount registered, as reflected in the Security Ownership of Certain Beneficial Owners and Management table on page 52. As example only, you disclose that Manfred Sternberg owns 5,048,279 shares prior to the offer but in your Security Ownership of Certain Beneficial Owners and Management disclosure you disclose that he owns 8,607,138 shares. Please reconcile your disclosures or provide sufficient additional explanation in your disclosure so an investor can understand why the amounts differ. Bluegate response to comment 4 – The schedule of selling security holders has been revised to correct the amount of (i) shares owned before the offering, (ii) the shares owned after offering if all offered shares are sold, and (iii) the percentage owned after offering if all offered shares are sold. [Correspondence to the SEC] BLUEGATE CORPORATION SEC comment 5 – Selling Security Holders, page 8 5. We note your disclosure in footnote 27 to the table that certain selling shareholders are registered broker-dealers or affiliates of broker-dealers.
